Exhibit 10.31


STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is entered into as of
this ____ day of _________, 2018 (the “Effective Date”) by and between the
parties on the signature page to this Agreement (each, a “Purchaser”), and
VerifyMe, Inc., a Nevada corporation (the “Company”) (collectively, the
Purchasers and the Company are the “Parties”).


WHEREAS, the Company and the Purchaser are parties to that certain Confidential
Settlement Agreement, dated the date of this Purchase Agreement (the “Settlement
Agreement”);


WHEREAS, the Settlement Agreement provides among other things that the Company
will issue to the Purchasers a total of 1,000,000 shares of common stock, $0.001
par value per share, of the Company (the “Settlement Shares”);


WHEREAS, the Settlement Agreement also provides that the Company and the
Purchasers execute a Stock Purchase Agreement with respect to the issuance of
the Settlement Shares;


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:


1.         Terms of Issuance.


1.1          The Company agrees to issue and offer to the Purchasers, and the
Purchasers agree to accept, the number of Settlement Shares set forth on each
Purchaser’s signature page.


1.2          The closing of the transactions contemplated by this Purchase
Agreement (the “Closing”) shall take place by email simultaneously.  Prior to
the Closing, the Company shall deliver to each Purchaser a copy of the issuance
instructions to the Company’s transfer agent instructing the transfer agent to
issue the Settlement Shares.


2.         Representations and Warranties of the Company.  As an inducement to
the Purchasers to enter into this Purchase Agreement and consummate the
transaction contemplated hereby, the Company hereby makes the following
representations and warranties, each of which is true and correct in all
material respects on the date hereof and will be true and correct in all
material respects on the Closing date:


2.1          Organization.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and is duly
authorized to conduct business as currently conducted.


2.2          Authority.  The Company has full power and authority to execute and
deliver this Purchase Agreement and to perform its obligations hereunder.  This
Purchase Agreement constitutes the valid and legally binding obligation of the
Company, enforceable in accordance with its terms. The execution, delivery, and
performance of this Purchase Agreement and all other agreements contemplated
hereby have been duly authorized by the Company.
 
1

--------------------------------------------------------------------------------

 
2.3          Non-Contravention.  The execution and delivery of this Purchase
Agreement by the Company and the observance and performance of the terms and
provisions contained herein do not constitute a violation or breach of any
applicable law, or any provision of any other contract or instrument to which
the Company is a party or by which it is bound, or any order, writ, injunction,
decree, statute, rule, by-law or regulation applicable to the Company.


2.4          Litigation.  There are no actions, suits, or proceedings pending
or, to the best of the Company’s knowledge, threatened, which could in any
manner restrain or prevent the Company from effectually and legally selling the
Settlement Shares pursuant to the terms and provisions of this Purchase
Agreement.


2.5          Brokers’ Fees.  The Company has no liability or obligation to pay
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Purchase Agreement.


2.6          Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and has a class of common stock
registered pursuant to Section 12(g) of the Exchange Act.


2.7          SEC Reports.  The Company has filed with the Securities and
Exchange Commission (the “SEC”) all reports required to be filed since January
1, 2017.  None of the reports filed with the SEC contained any material
statements which were not true and correct or omitted to state any statements of
material fact necessary in order to make the statements made not misleading.


2.8          Outstanding Securities.  All issued and outstanding shares of
capital stock and equity interests in the Company have been duly authorized and
validly issued and are fully paid and non-assessable.


2.9          No Material Adverse Change.  Since April 12, 2017 (filing date of
the last Form 10-K), there has not been individually or in the aggregate a
Material Adverse Change with respect to the Company. For the purposes of this
Purchase Agreement, “Material Adverse Change” means any event, change or
occurrence which, individually or together with any other event, change, or
occurrence, could result in a material adverse change on the Company or material
adverse change on its business, assets, financial condition, or results of
operations. Provided, however, a Material Adverse Change does not exist solely
because (i) there are changes in the economy, credit markets or capital markets,
or (ii) changes generally affecting the industry in which the Company operates.
 
2

--------------------------------------------------------------------------------

 
3.         Representations and Warranties of the Purchasers.  As an inducement
to the Company to enter into this Purchase Agreement and to consummate the
transactions contemplated hereby, each Purchaser, severally and not jointly,
hereby makes the following representations and warranties, each of which is true
and correct in all material respects on the date hereof and will be true and
correct in all material respects on the Closing date:


3.1          Authority.  Such Purchaser has full power and authority to execute
and deliver this Purchase Agreement and to perform its obligations hereunder. 
This Purchase Agreement constitutes the valid and legally binding obligation of
such Purchaser, enforceable in accordance with its terms. The execution,
delivery, and performance of this Purchase Agreement and all other agreements
contemplated hereby have been duly authorized by such Purchaser.


3.2          Non-Contravention. The execution and delivery of this Purchase
Agreement by such Purchaser and the observance and performance of the terms and
provisions of this Purchase Agreement on the part of such Purchaser to be
observed and performed will not constitute a violation of applicable law or any
provision of any contract or other instrument to which such Purchaser is a party
or by which it is bound, or any order, writ, injunction, decree statute, rule or
regulation applicable to it.


3.3          Litigation There are no actions, suits, or proceedings pending or,
to the best of such Purchaser’s knowledge, threatened, which could in any manner
restrain or prevent such Purchaser from effectually and legally accepting the
Settlement Shares pursuant to the terms and provisions of this Purchase
Agreement.


3.4          Brokers’ Fees.  Such Purchaser has no liability or obligation to
pay fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Purchase Agreement.


3.5          Information.  Such Purchaser has relied solely on the reports of
the Company filed with the SEC, other publicly available information and other
written and electronic information prepared by the Company in making its
decision to accept the Settlement Shares. The Purchasers acknowledge that the
acquisition of the Settlement Shares entails a high degree of risk, including
the risks highlighted in the risk factors contained in filings by the Company
with the SEC including its annual report on Form 10-K for the year ended
December 31, 2016, and the Risk Factors contained on Exhibit A. Such Purchaser
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of this Purchase Agreement
and the reasons for this offering, the business prospects of the Company, the
risks attendant to the Company’s business, and the risks relating to an
investment in the Company. Such Purchaser acknowledges the receipt (without
exhibits) of or access to the reports filed with SEC at www.sec.gov which
includes the Company’s reports referred to in this Section 3.5.


3.6          Investment.  Such Purchaser is acquiring the Settlement Shares for
its own account for investment and not with a view to, or for sale in connection
with, any distribution thereof, nor with any present intention of distribution
or selling the same, and, except as contemplated by this Purchase Agreement, and
has no present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.  Such
Purchaser understands that the Settlement Shares may not be sold, transferred or
otherwise disposed of without registration under the Securities Act of 1933, as
amended (the “Securities Act”) or an exemption therefrom, and that in the
absence of an effective registration statement covering the Settlement Shares or
an available exemption from registration under the Act, the Securities must be
held indefinitely.


3.7          Restricted Securities.  Such Purchaser understands that the
Settlement Shares have not been registered under the Securities Act and are
offered in reliance on an exemption from registration under the Securities Act
pursuant to Section 4(a)(2) thereof and Rule 506 thereunder and the Settlement
Shares will bear a restrictive legend.
 
3

--------------------------------------------------------------------------------

 
3.8          Investment Experience.  Such Purchaser represents that it is an
“accredited investor” within the meaning of the applicable rules and regulations
promulgated under the Securities Act, for one of the reasons set forth on
Exhibit B. Such Purchaser represents and acknowledges that (i) it is experienced
in evaluating and investing in private placement transactions in similar
circumstances, (ii) it has such knowledge and experience in financial, tax and
business matters so as to enable it to utilize the information made available to
it in connection with the offering of the Settlement Shares to evaluate the
merits and risks of the investment in the Settlement Shares and to make an
informed investment decision with respect thereto, (iii) it is able to bear the
substantial economic risks of an investment the Settlement Shares for an
indefinite period of time, and (iv) it has no need for liquidity in such
investment, (v) it can afford a complete loss of such investment.


3.9          No General Solicitation.  The offer to issue the Settlement Shares
was directly communicated to such Purchaser by the Company.  At no time was such
Purchaser presented with or solicited advertisement, articles, notice or other
communication published in any newspaper, television or radio or presented at
any seminar or meeting, or any solicitation by a person not previously known to
the undersigned in connection with the communicated offer.


4.         Survival of Representations and Warranties and Agreements.  All
representations and warranties of the Parties contained in this Purchase
Agreement shall survive the Closing.


5.         Indemnification.


5.1          Indemnification Provisions for Benefit of the Purchasers.  In the
event the Company breaches any of its representations, warranties, and/or
covenants contained herein, and provided that the Purchasers make a written
claim for indemnification against the Company, then the Company agrees to
indemnify the Purchasers from and against the entirety of any losses, damages,
amounts paid in settlement of any claim or action, expenses, or fees including
court costs and reasonable attorneys’ fees and expenses, in connection with such
breach.


5.2          Indemnification Provisions for Benefit of the Company.  In the
event either Purchaser breaches any of its representations, warranties, and/or
covenants contained herein, and provided that the Company makes a written claim
for indemnification against such Purchaser, then such Purchaser agrees to
indemnify the Company from and against the entirety of any losses, damages,
amounts paid in settlement of any claim or action, expenses, or fees including
court costs and reasonable attorney’s fees and expenses, in connection with such
breach.
 
4

--------------------------------------------------------------------------------

 
6.         Post-Closing Covenants. The Parties agree as follows with respect to
the period following the Closing:


6.1          General.  In case at any time after the Closing any further action
is necessary to carry out the purposes of this Purchase Agreement, the Company
will take such further action (including the execution and delivery of such
further instruments and documents) as the Purchasers reasonably may request, all
at the sole cost and expense of the Company.


6.2          Inspection.  At all times upon reasonable notice, the Purchasers or
their authorized representatives shall have the power to inspect the books and
records including the books and records of account of the Company for any proper
purpose.  As part of such inspection, the Purchasers and their authorized
representatives may make such copies and extra sets of the Company’s books and
records as it or they may reasonably request.  All of the foregoing rights are
subject to the inspecting persons executing a confidentiality agreement.


6.3          Registration Rights.  The Company shall file with the SEC a
registration statement on Form S-1 registering the Settlement Shares for public
sale as provided for in a Registration Rights Agreement, a copy of which is
attached as Exhibit C hereto.


7.         Expenses.  Except as otherwise provided in this Purchase Agreement or
the Settlement Agreement, all Parties hereto shall pay their own expenses,
including legal and accounting fees, in connection with the transactions
contemplated herein. In the event any action is instituted with respect to or
arising out of this Purchase Agreement, the prevailing party shall be entitled
to an award of reasonable attorney’s fees and costs including expert fees and
costs.


8.         Severability.  In the event any part of this Purchase Agreement is
found to be void, the remaining provisions of this Purchase Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.


9.         Counterparts.  This Purchase Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Purchase Agreement may be by actual or facsimile signature.


10.       Benefit.  This Purchase Agreement shall be binding upon and inure to
the benefit of the parties hereto and their legal representatives, successors
and assigns.  Nothing in this Purchase Agreement, express or implied, is
intended to confer on any person other than the Parties or their respective
heirs, successors and assigns any rights, remedies, obligations, or other
liabilities under or by reason of this Purchase Agreement.
 
5

--------------------------------------------------------------------------------

 
11.       Notices and Addresses. All notices, offers, acceptance and any other
acts under this Purchase Agreement shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
overnight next business day delivery, or by email followed by overnight next
business day delivery, as follows:


If to the Company:
VerifyMe, Inc.

837 Lindy Lane
Bala Cynwyd, PA 19004
Telephone: (610) 688-1952
Attention: Chief Executive Officer
Email: ngardner@verifyme.com


With a copy (for informational purposes only) to:
 
Nason Yeager Gerson White & Lioce, P.A.,
3001 PGA Boulevard, Suite 305
Palm Beach Gardens, FL 33410
Telephone:  (561) 471-3507
Attention: Michael D. Harris, Esq.
E-Mail: mharris@nasonyeager.com


If to the Purchaser:
The address set forth on the signature page attached hereto.



or to such other address as any of them, by notice to the other may designate
from time to time.


12.       Governing Law / Jurisdiction.  This Purchase Agreement and any
dispute, disagreement, or issue of construction or interpretation arising
hereunder, whether relating to its execution, its validity, the obligations
provided therein or performance, shall be governed or interpreted according to
the laws of the State of Nevada, without regard to any rules or principles
governing conflicts of laws.  The Parties hereby irrevocably submit to the
exclusive jurisdiction of the courts of the State of Nevada for any dispute
arising out of or relating to this Purchase Agreement, and agree that any action
to enforce the terms of this Purchase Agreement shall be brought in the courts
of the State of Nevada, Clark County, or in the United States District Court for
the District of Nevada.


13.       Entire Agreement.  This Purchase Agreement constitutes the entire
agreement between the Parties, and supersedes all prior oral and written
agreements between the Parties, with respect to the subject matter hereof.


14.       Amendment. Neither this Purchase Agreement nor any provision hereof
may be changed, waived, discharged or terminated orally, except by a statement
in writing signed by the party or parties against whom enforcement of the
change, waiver discharge or termination is sought.


15.       Assignment.  No Party hereto shall assign its rights or obligations
under this Purchase Agreement without the prior written consent of the other
Parties.


16.       Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Purchase Agreement.


[Signature Page Attached]
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.
 

 
VERIFYME, INC.:
                   
By:  
   
Name: 
Patrick White
 
Title: 
Chief Executive Officer

 
7

--------------------------------------------------------------------------------

 

 
PURCHASER:
                   
By: 
                 
By:  
       
Name: [Print Name and Title]
                     
Address:  
                       
Email: 
               
Tax ID of Purchaser:   
   

 
 
 
Amount: five hundred thousand (500,000) shares.
 
8

--------------------------------------------------------------------------------

 

 
PURCHASER:
                                       
By:  
       
Name: [Print Name and Title]
                     
Address:  
                       
Email: 
               
Tax ID of Purchaser:   
   

 
 
 
Amount: five hundred thousand (500,000) shares.
 
 
9

--------------------------------------------------------------------------------